Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 27, 2013

                                       No. 04-13-00062-CV

                 IN THE INTEREST OF L.L.M. AND S.M.M., CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-PA-00439
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

        This is an appeal from an order terminating Janie M.’s rights to her children in a suit filed
by the Texas Department of Family and Protective Services. This appeal is ultra-accelerated. See
TEX. R. JUD. ADMIN. 6.2(a) (requiring appellate courts, so far as reasonably possible, to dispose
of an appeal from a termination order within 180 days of the date the notice of appeal is filed).

        On appeal, Janie M. contends the trial court erred by failing to designate in its
termination order the ground or grounds upon which it terminated her parental rights. See TEX.
FAM. CODE ANN. § 161.001(1) (West 2008 & Supp. 2012). Janie M. asks us to abate this appeal,
and to remand this case to the trial court for findings. Under the Texas Family Code, the trial
court may terminate a party’s parental rights but only if it finds, by clear and convincing
evidence, at least one of the statutory grounds for termination, and that termination is in the
child’s best interest. Id. § 161.001, 161.206(a). In addition, rule 306 of the Texas Rules of Civil
Procedure provides that in a suit for termination of the parent-child relationship “the judgment
must state the specific grounds for termination.” See TEX. R. CIV. P. 306. Here, the trial court’s
written order of termination fails to state the specific ground or grounds for termination.

       We, therefore, ABATE this appeal, and REMAND this case to the trial court. See TEX. R.
APP. P. 44.4 (requiring the appellate court to direct the trial court to correct remediable error that
prevents the proper presentation of a case to the court of appeals). We ORDER the trial court to
make written supplemental findings stating the specific ground or grounds for termination under
section 161.001(1) no later than Monday, July 8, 2013. We FURTHER ORDER the Bexar
County District Clerk to file a supplemental record containing the trial court’s findings no later
than July 15, 2013. Finally, we ORDER Janie M., the appellant, to file supplemental briefing, if
any, on or before July 29, 2013, and we ORDER the appellee to file supplemental briefing, if
any, on or before August 12, 2013. Because of the ultra-accelerated nature of this appeal, no
extensions of time will be granted.

       It is so ORDERED on June 27, 2013.

                                                   PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court